Citation Nr: 1823024	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

1.  Entitlement to a clothing allowance for the Veteran's left knee brace for calendar year 2013.

2.  Entitlement to a clothing allowance for the Veteran's right knee brace for calendar year 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee, which denied entitlement to clothing allowances for calendar year 2013 for the Veteran's bilateral knee braces as well as for skin disorder.  The Veteran subsequently perfected an appeal to the Board only in relation to the denials pertaining to the bilateral knee braces.


FINDING OF FACT

The Veteran's bilateral knee braces are reasonably shown to result in wear and tear to his clothing.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to clothing allowances for the left knee brace for calendar year 2013 have been met.  38 U.S.C. § 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to clothing allowances for the right knee brace for calendar year 2013 have been met.  38 U.S.C. § 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran was awarded service connection for arthritis of both knees by a January 2008 rating decision.  He seeks clothing allowances for calendar year 2013 for the knee braces he wears for his service-connected arthritis of each knee.   

Payment of an annual clothing allowance is authorized for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C. § 1162.  The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:  (1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(1)(ii)(A). 

A veteran can be eligible for more than one annual clothing allowance for orthopedic appliances that affect a single garment when each orthopedic appliance satisfies the requirements of paragraph (a)(1) of section 3.810; and together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment due to the added effect of the second orthopedic appliance.  38 C.F.R. § 3.810(a)(2)(i-ii); see also VHA Handbook 1173.15 sec. 5(b) (last accessed April 11, 2018).  VHA guidance cites examples of items that tend to tear and wear clothing, including rigid braces.  VHA Handbook 1173.15.  

As noted, the Veteran is service connected for bilateral knee arthritis and the evidence clearly shows that he wears braces on each knee for support.  The VAMC has acknowledged that the Veteran wears braces for his service-connected bilateral knee disability.  See e.g. VAMC prosthetics record, 10-2319, indicating that the Veteran had been awarded two clothing allowances for bilateral knee braces in October 2012.  However, it has denied the instant claims, finding that the type of brace worn by the Veteran on each knee in 2013 did not tend to wear or tear or clothing because it was fabric covered.  In his November 2013 notice of disagreement, the Veteran reported that the "Corflex" knee braces that VA had afforded him had additional padding on the inside surface to protect the knee from the flexing of the underlying metal bracing material.  However, he indicated that the brace's outer Velcro covering stuck out and rubbed against his pants, thus weakening the fabric of the pants from the inside.  He also reported that the knee brace strap had a plastic loop that rubbed against the inside surface of the pant leg, causing additional wear.  Additionally, in an April 2016 letter to his congressman, he reported that after washing the braces a number of times, the metal hinges had torn through the cloth housing causing further wear and tear to his pants.    

The Veteran is competent to report that his bilateral knee braces cause wear and tear to his clothing despite their fabric covering.  His report also appears credible.  In addition, while the VAMC generally determined that the type of brace the Veteran wears would not tend to wear and tear clothing due to its fabric covering, it did not make any specific finding concerning the Veteran's account of clothing wear and tear he experienced due to his specific brace.  Therefore, the evidence is at least in equipoise as to whether the brace, issued to treat the service-connected knee disability, actually caused wear and tear to his clothing.  The evidence is also at least in equipoise as to whether the Veteran's two knee braces together cause such wear and tear.  Accordingly, resolving all reasonable doubt in the Veteran's favor, two clothing allowances are warranted for the 2013 calendar year based on the Veteran's VA-issued knee braces causing wear and tear to his clothing.  38 C.F.R. § 3.810(a)(1)(ii)(A), (a)(2)(i-ii); see also 38 C.F.R. § 3.102. 


ORDER

Entitlement to a clothing allowance for the Veteran's left knee brace for calendar year 2013 is granted.

Entitlement to a clothing allowance for the Veteran's right knee brace for calendar year 2013 is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


